         Case 1:17-cv-02069-TSC Document 129 Filed 02/27/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



JOHN DOE,

                       Petitioner,

                       v.                                          No. 17-cv-2069 (TSC)

PATRICK M. SHANAHAN,
 in his official capacity as ACTING SECRETARY
 OF DEFENSE,

                       Respondent. *


    PETITIONER’S UNOPPOSED MOTION TO EXTEND PETITIONER’S TIME TO
    COMPLY WITH PARAGRAPH 20 OF THE PROTECTIVE ORDER TO IDENTIFY
         AND DESTROY PROTECTED DOCUMENTS AND INFORMATION

       Petitioner respectfully requests that this Court extend his time to comply with Paragraph

20 of the Protective Order entered on June 15, 2018, which requires the destruction of all

protected documents and information, and any copies thereof, in the possession of Petitioner’s

counsel and any experts who have received such information from Petitioner’s counsel, within

sixty (60) days of the resolution of this case. See ECF No. 103.

       On November 7, 2018, the Court issued an Order of Dismissal, see ECF No. 126,

dismissing the action in light of the parties’ Joint Stipulation of Dismissal filed the same day, see

ECF No. 125.

       On January 1, 2019, the Court granted Petitioner’s Unopposed Motion to Extend the

Time to Comply with the Requirements of Paragraph 20 of the Protective Order by sixty (60)


*
 Acting Secretary Shanahan has been substituted for former Secretary Mattis pursuant to Fed. R.
Civ. P. 25(d) (“The officer’s successor is automatically substituted as a party.”).
         Case 1:17-cv-02069-TSC Document 129 Filed 02/27/19 Page 2 of 2



days, until March 7, 2019. See ECF No. 128.

       Petitioner intends to file a motion challenging Respondent’s continued designation of

certain material as protected, and intends to file such motion by April 8, 2019. While the major

purpose of that motion will be to increase the information about this important case available to

the public, a side effect, if the motion is granted, would be to reduce the amount of material

required to be destroyed, thereby reducing the burden on Petitioner’s counsel and experts.

       In light of Petitioner’s forthcoming motion, Petitioner respectfully requests that the Court

modify the Protective Order such that Petitioner’s obligation to identify and destroy protected

information under Paragraph 20 be held in abeyance until thirty (30) days following the final

disposition of that forthcoming motion.

       Petitioner stipulates that any and all protected information will remain under seal unless

and until there is a final unappealable decision holding otherwise.

       Respondent does not oppose Petitioner’s proposed modification of the Protective Order.


February 27, 2019                                    Respectfully submitted,

                                                      /s/ Jonathan Hafetz
Arthur B. Spitzer (D.C. Bar No. 235960)              Jonathan Hafetz (D.C. Bar No. NY0251)
American Civil Liberties Union                       Brett Max Kaufman (D.C. Bar No. NY0224)
  of the District of Columbia                        Anna Diakun
915 15th Street, NW, 2nd Floor                       Dror Ladin (pro hac vice)
Washington, DC 20005                                 Hina Shamsi (D.C. Bar No. MI0071)
Tel: 202-457-0800                                    American Civil Liberties Union Foundation
Fax: 202-457-0805                                    125 Broad Street—18th Floor
aspitzer@acludc.org                                  New York, New York 10004
                                                     Tel: 212-549-2500
                                                     Fax: 212-549-2654
Counsel for Petitioner                               jhafetz@aclu.org
                                                     bkaufman@aclu.org
                                                     adiakun@aclu.org
                                                     dladin@aclu.org
                                                     hshamsi@aclu.org




                                                 2
        Case 1:17-cv-02069-TSC Document 129-1 Filed 02/27/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



JOHN DOE,

                       Petitioner,

                       v.                                         No. 17-cv-2069 (TSC)

PATRICK M. SHANAHAN,
 in his official capacity as ACTING SECRETARY
 OF DEFENSE,

                       Respondent. *


                                       [PROPOSED] ORDER

       Before the Court is Petitioner’s Unopposed Motion to Extend Petitioner’s Time to

Comply with Paragraph 20 of the Protective Order to Identify and Destroy Protected Documents

and Information.

       It is hereby ORDERED that Paragraph 20 of the Protective Order is modified such that

Petitioner’s obligation to identify and destroy protected information is held in abeyance until

thirty (30) days following final disposition of Petitioner’s forthcoming motion challenging

Respondent’s continued designation of certain material as protected.

       It is further ORDERED that Petitioner must file his motion challenging Respondent’s

continued designation of certain material as protected by April 8, 2019.

       It is further ORDERED that any and all protected information will remain under seal

unless and until there is a final unappealable decision holding otherwise.



*
 Acting Secretary Shanahan has been substituted for former Secretary Mattis pursuant to Fed. R.
Civ. P. 25(d) (“The officer’s successor is automatically substituted as a party.”).
      Case 1:17-cv-02069-TSC Document 129-1 Filed 02/27/19 Page 2 of 2



      SO ORDERED.

Dated: ___________                       ___________________________
                                         Tanya S. Chutkan
                                         United States District Judge




                                     2
